            Case 2:18-cv-03582-TJS Document 6 Filed 10/26/18 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :          CIVIL ACTION
                                              :
       v.                                     :
                                              :
NICOLE M. RYZIW                               :          NO. 18-3582

                                          ORDER

       NOW, this 26th day of October, 2018, it is ORDERED that a PRETRIAL

CONFERENCE shall be held on Wednesday, November 14, 2018, at 9:00 a.m., in

Room 9614, United States Courthouse, 601 Market Street, Philadelphia, Pennsylvania.

       IT IS FURTHER ORDERED as follows:

       1.      The parties shall make the required initial disclosures under Fed. R. Civ. P.

26(a) within 14 days of the date of this Order;

       2.      On or before November 7, 2018, counsel shall complete and file with the

Clerk the required Report of Rule 26(f) Meeting incorporating all the information

described in the attached form Report;

       3.      Counsel shall follow Judge Savage=s Policies and Procedures which can be

found at www.paed.uscourts.gov; and

       4.      Lead trial counsel is required to appear at the conference. If trial

counsel is on trial in another matter, an attorney in his or her office who is thoroughly

familiar with this case is required to appear at the conference.


                                              /s/TIMOTHY J. SAVAGE
               Case 2:18-cv-03582-TJS Document 6 Filed 10/26/18 Page 2 of 4




                                          FORM

                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                             :       CIVIL ACTION
                                             :
          v.                                 :
                                             :       NO.

                             REPORT OF RULE 26(f) MEETING

          In accordance with Federal Rule of Civil Procedure 26(f), counsel for the parties

conferred on (date) and submit the following report of their meeting for the court=s

consideration:

1.        Discussion of Claims, Defenses and Relevant Issues

          You should assume that the court has read the complaint and is familiar with the

claims.        However, the facts supporting those claims and defenses are unknown.

Therefore, counsel shall set forth concisely the factual background that the parties

contend support their claims and defenses.

          Summarize your discussion of primary issues, threshold       issues and    those

issues on which the parties will need to conduct discovery. Identify what information each

party needs in discovery as well as when and why. Also indicate likely motions and their

timing.

2.        Informal Disclosures

          State the parties= agreement on timing, form and scope of informal disclosures.

Specifically identify not only the information listed in Rule 26(a)(1), but any additional

information the parties agree to disclose informally.
         Case 2:18-cv-03582-TJS Document 6 Filed 10/26/18 Page 3 of 4


       Keep in mind that self-executing discovery must not be delayed until the pretrial

conference. If the parties have not made the Rule 26(a) initial disclosures within the time

required by the Court=s Order scheduling the pretrial conference, they should explain why

not.

3.     Formal Discovery

       Indicate nature, sequence and timing of formal discovery, as well as any need to

conduct discovery in phases to prepare for the filing of motions or for settlement

discussions. Specifically delineate what discovery will be conducted formally.

       The discovery deadline should normally be no more than 120 - 150 days from the

date of the Rule 16 pretrial conference. If the parties believe there are compelling

reasons for a longer period of discovery, state them.

       The parties are required to address procedures to preserve electronically stored

information, to avoid inadvertent privilege waivers, and to determine the form in which

electronic information will be produced. The cost of producing the information must be

discussed.

4.     Electronic Discovery

       It is expected that the parties will reach an agreement on how to conduct electronic

discovery. In the event the parties cannot reach such an agreement before the Rule 16

scheduling conference, the court will enter an order incorporating default standards.

The default order can be viewed at www.paed.uscourts.gov.

       The parties shall discuss the parameters of their anticipated e-discovery at the

Rule 26(f) conference and shall be prepared to address e-discovery at the Rule 16

scheduling conference with the court.
          Case 2:18-cv-03582-TJS Document 6 Filed 10/26/18 Page 4 of 4



5.     Expert Witness Disclosures

       Indicate agreement on timing and sequence of disclosure of the identity and

anticipated testimony of expert witnesses, including whether depositions of experts will

be needed.

       The parties should expect that the court requires expert reports to be exchanged

simultaneously. If there are compelling reasons to stagger the production of expert

reports, state them.

6.     Early Settlement or Resolution

       The parties must familiarize themselves with Local Rule 53.3 before responding.

Recite the parties= discussion about early resolution through ADR, motion or otherwise

explain what steps were taken by counsel to advise the client of alternative dispute

resolution options. Explain any decision not to seek early resolution and what mediation

options the parties may consider and when mediation would be appropriate.

7.     Trial date

       If a date certain is requested, state the reasons. Generally, if requested, a firm

trial date will be scheduled.

8.     Other Matters

       Indicate discussion and any agreement on matters not addressed above.



                                            ___________________________________
                                                         (Attorney Signature)


                                            ___________________________________
                                                         (Attorney Signature)
